Hopkins, Acting P. J., Latham and Margett, JJ., concur with Christ, J.; Shapiro, J.,
dissents and votes to reverse the judgment and grant a new trial, with an opinion.
Judgment of the Supreme Court, Nassau County, entered November 15, 1973, modified, on the law and the facts, by (1) deleting (a) the first through ninth decretal paragraphs thereof, (b) the words "and the defendant James DeBruin” from the tenth decretal paragraph thereof and (c) so much of the eleventh decretal paragraph thereof as begins with the words, "the portion of the verdict”, and ends with the words, "the employee of the landscaper”, (2) adding to the twelfth decretal paragraph thereof (a) after the words, "Hempstead, Nassau County, New York,” the words, "and defendant A. James DeBruin and Gahagan Dredging Corporation” and (b) after the words "said defendant, Town of Hempstead”, the words, "and defendants A. James DeBruin and Gahagan Dredging Corporation”, (3) deleting the thirteenth decretal paragraph thereof and substituting therefor a provision granting judgment to plaintiff Ann D’Angelo against the defendants in the amount of $17,336, together with costs and interest, and (4) adding thereto (a) provisions reinstating the cross complaints, except for so much of the cross complaint of defendant Town of Hempstead as seeks contractual indemnity from defendant Gahagan Dredging Corporation and (b) a provision awarding judgment in the amount of $7,000, together with costs and interest, in favor of plaintiffs Silver and against defendants. As so modified, judgment affirmed, without costs or disbursements, and action remanded to Trial Term for the entry of an appropriate interlocutory judgment, and for further proceedings in accordance herewith.